DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant claims:
An organic light emitting diode display device, including: a flexible substrate including a display region, a first barrier region and a second barrier region, wherein the first barrier region is located between the display region and the second barrier region, and a barrier is disposed on the flexible substrate of the second barrier region; wherein a groove is formed in the flexible substrate of the first barrier region, and an organic light emitting diode unit is disposed on the flexible substrate of the display region, and a depth range of the groove is from 1yum to 10um, and a thin film encapsulation layer is
disposed on the organic light emitting diode unit and the barrier, and the thin
film encapsulation layer includes a stacked structure of a first inorganic layer, a
first organic layer and a second inorganic layer, wherein a thickness of the first
organic layer near the barrier is greater than a predetermined value.
	The “wherein a thickness of the first organic layer near the barrier is greater than a predetermined value” represents open ended terminology for which no metes and bounds can be determined. This renders claims 1-8 and 14-19 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (US 2019/0074460).

Regarding Claim 9  CAI teaches a flexible display device including a flexible display substrate and an encapsulation structure arranged on a surface of the flexible display substrate. The inorganic encapsulation structure includes a portion of the first inorganic barrier layer and a portion of the second inorganic barrier layer. The second barrier layer is arranged between the first inorganic barrier layer and the portion of the surface of the flexible display substrate (paragraph 14). The stacked encapsulation structure can form a groove (paragraph 33) (per claim 9). 

Regarding Claims 8 and 20, CAI teaches the device of claim 9 but fails to mention the thickness of the flexible substrate.
The office takes the position that a substrate comprising a flexible homogeneous material of uniform thickness having a balancing of a flexible area and a more flexible area is well known in the art to achieve suitable bending so that the support and any layers coated thereon can be curved into a desired form without being damaged. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have selected a suitable substrate thickness to achieve suitable bending so that the support and any layers coated thereon can be curved into a desired form without being damaged which would have included the claimed ranges, absent unexpected results (per claims 8 and 20).	

Allowable Subject Matter

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
a depth range of the groove is from 1µm to 10µm (per claim 10)
the groove is formed by etching or imprinting (per claim 11)
a switching array layer, located on the entire flexible substrate, wherein the
switching array layer corresponding to the first barrier region also possesses a
groove (per claim 12)
a cross-sectional shape of the groove is curved or trapezoidal (per claim 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786